USCA11 Case: 19-13366       Date Filed: 05/13/2021    Page: 1 of 13



                                                                      [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-13366
                           ________________________

                   D.C. Docket No. 8:96-cr-00332-JDW-AAS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

NOLAN NATHANIEL EDWARDS,

                                                               Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 13, 2021)

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

NEWSOM, Circuit Judge:

      The First Step Act provides, as relevant to our purposes, that the district

court that originally sentenced a criminal defendant for a crack-cocaine-related

offense may, if certain conditions obtain, “impose a reduced sentence.” First Step
          USCA11 Case: 19-13366        Date Filed: 05/13/2021    Page: 2 of 13



Act, Pub. L. No. 115-391, 132 Stat. 5194, § 404(b) (codified at 21 U.S.C. § 841

note). Section 3582(c)(1)(B) of Title 18, pursuant to which many First Step Act

motions are filed, is similar, but not quite identical. It authorizes (again, as

relevant here) a district court to “modify an imposed term of imprisonment to the

extent otherwise permitted by statute . . . .” 18 U.S.C. § 3582(c)(1)(B).

      The defendant here, who was initially sentenced for crack-related crimes to a

term of “life imprisonment without release,” moved to modify his sentence under

the First Step Act and § 3582(c)(1)(B). The district court granted the defendant’s

motion to reduce his prison term, but also concluded that the First Step Act

required it to impose an eight-year term of supervised release. On appeal, the

defendant argues that the First Step Act only empowers a court to subtract from a

sentence, not add to one, as he contends the district court did here when it

appended a term of supervised release to his otherwise reduced sentence.

      This case presents two issues. First, a threshold procedural question: Must a

First Step Act motion be brought pursuant to § 3582(c)(1)(B)—or, instead, is the

First Step Act self-contained and self-executing, such that a defendant can proceed

under it directly? And second, the merits: Under the First Step Act, can a district

court, in the course of “reduc[ing]” a defendant’s overall sentence, impose a new

term of supervised release?




                                           2
          USCA11 Case: 19-13366       Date Filed: 05/13/2021    Page: 3 of 13



      For the reasons that follow, we hold (1) that the First Step Act is self-

contained and self-executing, and that a motion brought under that Act needn’t be

paired with a request for relief under § 3582(c)(1)(B), and (2) that a district court

has the authority under the First Step Act to impose a new term of supervised

release on a First Step Act movant, provided that it “reduce[s]” the movant’s

overall sentence.

                                           I

      In the late 1990s, Nolan Edwards was convicted in federal court of two

crack-cocaine-related offenses. Because Edwards had prior felony drug

convictions, he was sentenced to a mandatory term of “life imprisonment without

release” under the statutory provisions then in effect. See 21 U.S.C. §

841(b)(1)(A) (1996) (“If any person commits a violation of this subparagraph . . .

after two or more prior convictions for a felony drug offense have become final,

such person shall be sentenced to a mandatory term of life imprisonment without

release.”).

      Years later, in 2010, Congress passed the Fair Sentencing Act, which was

aimed at correcting the sentencing disparities between crack and powder cocaine

offenses and which increased the quantities of crack cocaine necessary to trigger

certain penalties. See Fair Sentencing Act, Pub. L. No. 111-220, 124 Stat. 2372.

Then, in 2018, Congress enacted the First Step Act—at issue here—which made


                                           3
          USCA11 Case: 19-13366        Date Filed: 05/13/2021    Page: 4 of 13



the Fair Sentencing Act’s reduced statutory penalties retroactively applicable to

what it called “covered offense[s].” See First Step Act, Pub. L. No. 115-391, 132

Stat. 5194, § 404. Under § 404(b) of the First Step Act, a court “that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of the

Bureau of Prisons, the attorney for the Government, or the court, impose a reduced

sentence as if . . . the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed.” Id. § 404(b).

      Citing both the First Step Act and 18 U.S.C. § 3582(c)(1)(B), Edwards

moved to modify his life-imprisonment-without-release sentence. All agree that

Edwards was convicted of a “covered offense” within the meaning of § 404(b) of

the First Step Act. Accordingly, the Act authorized the district court that had

initially imposed Edwards’s sentence to reduce it in accordance with the revised-

penalty provisions of the Fair Sentencing Act. The district court granted

Edwards’s motion and (fairly dramatically) reduced his prison term from “life

imprisonment without release” to “262 months . . . or time served.” The court also

concluded, though, that the Fair Sentencing Act—applied retroactively as the First

Step Act demands—required the imposition of an eight-year term of supervised

release. See 21 U.S.C. § 841(b)(1)(B).

      On appeal, Edwards argues that the First Step Act only empowers a court to

“reduce[]” a sentence—not, he says, to add to one, as he contends the district court


                                            4
           USCA11 Case: 19-13366          Date Filed: 05/13/2021       Page: 5 of 13



did here by appending a supervised-release term to his otherwise reduced

sentence.1

                                               II

                                               A

       Before jumping into the merits, we must address a threshold procedural

question of first impression. As just explained, when Edwards moved for a

sentence modification, he invoked both § 404(b) of the First Step Act—which,

again, permits a court in certain circumstances to “impose a reduced sentence”—

and 18 U.S.C. § 3582(c)(1)(B)—which, again, authorizes a court to “modify an

imposed term of imprisonment.”

       The wrinkle: The term “sentence,” used in the First Step Act, isn’t

synonymous with the phrase “term of imprisonment,” used in § 3582(c)(1)(B). A

“term of imprisonment,” after all, is only one component of a “sentence”—as is a

term of supervised release or a fine. See, e.g., Mont v. United States, 139 S. Ct.

1826, 1834 (2019) (“Supervised release is a form of punishment that Congress

prescribes along with a term of imprisonment as part of the same sentence.”). To

the extent that there’s any doubt about that, the structure of Title 18 removes it—




1
  We review questions regarding the jurisdiction of district courts and questions of statutory
interpretation de novo. United States v. Oliver, 148 F.3d 1274, 1275 (11th Cir. 1998); United
States v. Rojas, 718 F.3d 1317, 1319 (11th Cir. 2013).
                                                5
         USCA11 Case: 19-13366        Date Filed: 05/13/2021    Page: 6 of 13



Chapter 227, titled “Sentences,” comprises separate subchapters on

“Imprisonment,” “Probation,” and “Fines.”

      That mismatch tees up the following question: Is the First Step Act self-

executing, such that a defendant can proceed under it directly, or must a defendant

seeking First Step Act relief do so (as many do) in conjunction with, and through, §

3582(c)(1)(B)? The reason that question matters here: If a defendant has to pursue

First Step Act relief through § 3582(c)(1)(B), then a district court’s authority is

limited to “modify[ing] an imposed term of imprisonment”—which does not

include supervised release, which the district court adjusted here. If, however, the

First Step Act is self-executing, such that we needn’t even involve § 3582(c)(1)(B),

then it seems to us that the power to impose a “reduced sentence” is broad enough

to include the authority to add a term of supervised release—it being but one

component of a “sentence”—so long as the overall “sentence” is in fact “reduced.”

      For the following reasons, we’re not convinced (as others have assumed)

that § 3582(c)(1)(B) must serve as the procedural vehicle for a First Step Act

motion—or, for that matter, that the First Step Act needs a separate vehicle. To the

contrary, we hold that the First Step Act is a self-contained, self-executing,

independent grant of authority empowering district courts to modify criminal

sentences in the circumstances to which the Act applies.




                                           6
          USCA11 Case: 19-13366       Date Filed: 05/13/2021    Page: 7 of 13



      We start from the unremarkable premise that while district courts lack the

inherent authority to modify criminal sentences, they “may do so . . . when

authorized by a statute or rule.” United States v. Puentes, 803 F.3d 597, 606 (11th

Cir. 2015). To be sure, Congress granted that “authoriz[ation]” in 1984, when it

enacted the statute now codified at 18 U.S.C. § 3582(c). But just as surely,

“statutes enacted by one Congress cannot bind a later Congress,” and there was

nothing in § 3582(c)—or in the law more generally—to prevent Congress from

doing so again. See Dorsey v. United States, 567 U.S. 260, 274 (2012).

      Enter the First Step Act, which Congress passed in 2018. Section 404(b) of

the Act reads as a self-contained and self-executing grant of authority:

      A court that imposed a sentence for a covered offense may, on motion
      of the defendant, the Director of the Bureau of Prisons, the attorney
      for the Government, or the court, impose a reduced sentence as if . . .
      the Fair Sentencing Act of 2010 . . . were in effect at the time the
      covered offense was committed.

First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, § 404(b). By its plain terms, §

404(b) independently vests district courts with the authority to reduce sentences

under the circumstances described in the statute. Not only does § 404(b)’s

language not suggest that it needs to piggyback on § 3582(c)(1)(B), it suggests the

opposite. For reasons already explained, § 404(b)’s broad authorization to reduce

“sentence[s]” is, to put the matter plainly, too big to fit into § 3582(c)(1)(B)’s

narrower authorization regarding modifications of “term[s] of imprisonment.”


                                           7
         USCA11 Case: 19-13366        Date Filed: 05/13/2021    Page: 8 of 13



      We conclude, therefore, that § 404(b)’s text is clear: It independently grants

a district court the authority, in the relevant circumstances, to “impose a reduced

sentence.” It is self-contained and self-executing. It requires no assist from §

3582(c)(1)(B). It is its own procedural vehicle.

      The Seventh Circuit’s recent decision in United States v. Sutton, 962 F.3d

979 (7th Cir. 2020), is instructive, if not quite on all fours. There, a convicted

defendant proceeding pro se had originally brought a First Step Act motion

pursuant to § 3582(c)(1)(B)’s statutory neighbor, 18 U.S.C. § 3582(c)(2)—which

permits a district court to reduce the sentence of an individual whose “sentencing

range . . . has subsequently been lowered by the Sentencing Commission.” On

appeal from the district court’s denial, the defendant’s newly-appointed appellate

counsel agreed with the government that his client had initially invoked the wrong

vehicle, since it was Congress—not the Sentencing Commission—that passed the

Fair Sentencing Act and the First Step Act. See id. at 894. That seemingly left two

options: Either a First Step Act motion should proceed in tandem with—and under

the auspices of—§ 3582(c)(1)(B), or it could proceed independently, on its own.

      For its part, the government argued—as it does here—that § 3582(c)(1)(B)

“must . . . provide the procedural vehicle under which § 404(b) of the First Step

Act operates to permit” a sentence modification. Id. The Sutton court disagreed; it

sided with the defendant’s lawyer and held that “the First Step is its own


                                           8
           USCA11 Case: 19-13366            Date Filed: 05/13/2021        Page: 9 of 13



procedural vehicle.” Id. In so holding, the Seventh Circuit focused less on the

textual and structural considerations that we have emphasized—namely, that the

First Step Act’s language embodies a self-contained and self-executing grant of

sentence-reduction authority, and that there are important linguistic and conceptual

differences between “sentence[s]” and “term[s] of imprisonment”—than on §

3582(c)(1)(B)’s own inherent limitations:

       Section 3582(c)(1)(B) does not itself provide a basis for a defendant
       to move for a sentence reduction. It provides only that “the court may
       modify an imposed term of imprisonment to the extent otherwise
       permitted by statute” or [Federal Rule of Criminal Procedure] 35. It
       offers no relief and imposes no conditions, limits, or restrictions on
       the relief permitted by that other statute or the Rule. Critically . . .
       subsection (c)(1)(B) does not even refer to who can move for
       modification or how. All that information is contained in the other
       statute, here § 404(b) of the First Step Act.

Id. (citations omitted). Although our analysis—or emphasis, at least—

differs from the Seventh Circuit’s at the margins, we agree with that court’s

bottom-line conclusion: “[T]he First Step Act is its own procedural vehicle”

for bringing a sentence-reduction motion. Id. 2


2
 The Seventh Circuit went on in Sutton to say that § 3582(c)(1)(B) is not “irrelevant” and that it
did “not disagree” that the First Step Act should be read “in conjunction with” § 3582(c)(1)(B).
See 962 F.3d at 984–85. Maybe. Perhaps all the court meant was (1) that “[t]he value of §
3582(c)(1)(B)” is that “[i]t makes explicit what would otherwise be implicit: the general
prohibition against modification of a term of imprisonment gives way to specific exceptions
without either repealing the other,” and (2) that “to read the First Step Act in conjunction with §
3582(c)(1)(B) is just to read the First Step Act and assess what it permits.” Id. at 985. If so, then
we agree. Beyond that we wouldn’t go, except to reiterate our view that the First Step Act is a
self-contained, self-executing, independent grant of authority empowering district courts to
impose “reduced sentence[s]” in the circumstances to which it applies.

                                                 9
         USCA11 Case: 19-13366        Date Filed: 05/13/2021    Page: 10 of 13



      The government contends that our decision in United States v. Denson, 963

F.3d 1080 (11th Cir. 2020), establishes that a First Step Act sentence-modification

motion necessarily involves § 3582(c)(1)(B). We disagree. The lone “issue on

appeal” in that case was “whether [a] district court is required to first hold a

hearing at which [the defendant] is present” before deciding a sentence-reduction

motion. Id. at 1082; see also id. at 1086 (“The only issue is whether [the

defendant] had a legal right to be present at a hearing before the district court ruled

on his motion.”). With respect to that issue, we held that “the First Step Act does

not require district courts to hold a hearing with the defendant present before ruling

on a defendant’s motion for a reduced sentence under the Act.” Id. at 1082. It’s

true that, along the way, we assumed (like others before us) that a First Step Act

motion would be brought in conjunction with § 3582(c)(1)(B). See id. at 1086.

But we weren’t confronted with the question we face today—whether the First

Step Act is an independent grant of sentence-reduction authority—and so, of

course, we had no occasion to resolve it. See Cooper Indus., Inc. v. Aviall Servs.,

Inc., 543 U.S. 157, 170 (2004) (“Questions which merely lurk in the record, neither

brought to the attention of the court nor ruled upon, are not to be considered as




                                          10
          USCA11 Case: 19-13366            Date Filed: 05/13/2021       Page: 11 of 13



having been decided as to constitute precedents.” (quoting Webster v. Fall, 266

U.S. 507, 511 (1925)). 3

                                             * * *

       In short, we hold that the First Step Act is a self-contained and self-

executing provision that independently authorizes district courts to impose

“reduced sentence[s]” in the circumstances specified in the statute. That

conclusion follows from the Act’s plain language, as well as the textual and

conceptual differences between “sentence[s],” the term used in § 404(b), and

“term[s] of imprisonment,” the phrase used in § 3582(c)(1)(B)). 4

                                                B

       We turn, then, to Edwards’s merits argument. Again, Edwards contends that

the First Step Act only empowers a court to “reduce” a sentence, not to add to one,

as he insists the district court did here when, in the course of reducing his sentence



3
 We recognize, as well, that the Fourth Circuit has said that “§ 3582(c)(1)(B) is the appropriate
vehicle for a First Step Act motion.” United States v. Wirsing, 943 F.3d 175, 185 (4th Cir.
2019). It said so, though, only in the course of choosing between § 3582(c)(1)(B)—which,
again, permits a court to “modify an imposed term of imprisonment to the extent otherwise
expressly permitted by statute”—and § 3582(c)(2)—which permits modification when “a
sentencing range . . . has subsequently been lowered by the Sentencing Commission” and which,
as all agreed in Sutton, has no relevance to a First Step Act request. Id.; accord United States v.
Holloway, 956 F.3d 660, 665 (2d Cir. 2020). If those two were our only options, we might well
agree. But we see no reason—and the Fourth Circuit’s decision doesn’t explain—why the First
Step Act can’t serve as its own procedural vehicle, separate and apart from § 3582(c)(1)(B).
4
 Because we aren’t faced with a scenario in which the district court imposed any non-standard
conditions of supervised release, we have no occasion to determine what process or hearing, if
any, would be due in that circumstance.
                                                11
          USCA11 Case: 19-13366           Date Filed: 05/13/2021      Page: 12 of 13



from “life imprisonment without release” to “262 months . . . or time served,” it

imposed a new term of mandatory supervised release. Because a supervised-

release term hadn’t been imposed as part of his original life-without-release

sentence, Edwards asserts that the district court exceeded its statutory authority

under the First Step Act when it included that term in his modified sentence.

       We disagree. Edwards erroneously fixates on the supervised-release

“component” of his modified sentence. See Br. of Appellant at 6, 7, 12, 19.

Section 404(b)’s focus is the “sentence” itself—the unitary thing—and it

empowers the district court to “reduce[]” that “sentence.” So long as a defendant’s

overall “sentence” is “reduced,” therefore, it seems to us that the authority that §

404(b) confers is broad enough to empower a court to impose a new term of

supervised release, it being one aspect of the “sentence.” Here, Edwards’s overall

sentence was undoubtedly reduced. Edwards started out with a sentence of “life

imprisonment without release,” and ended up with a sentence of “262 months

. . . or time served” plus eight years of mandatory supervised release. Under any

reasonable understanding of the term, that modification constituted a sentence

“reduc[tion].”5




5
 We needn’t address here hypos that occupy the other end of the spectrum. See, e.g., Reply Br.
of Appellant at 2 (“Suppose that a district court were to reduce a sentence by one day, but then
impose a term of supervised release not previously imposed totaling five years.”).

                                               12
          USCA11 Case: 19-13366           Date Filed: 05/13/2021       Page: 13 of 13



                                               III

       For the foregoing reasons, we hold (1) that the First Step Act is a self-

contained and self-executing provision that independently grants district courts

authority to impose “reduced sentence[s],” such that a defendant can proceed under

the Act directly, without resort to § 3582(c)(1)(B), and (2) that when the district

court here modified Edwards’s sentence from “life imprisonment without release”

to “260 months . . . or time served” plus eight years of supervised release, it validly

“reduced” his sentence within the meaning of the Act.6

       AFFIRMED.




6
  In his brief, Edwards separately contended that even if the district court had the authority to
impose a new term of supervised release, he had a constitutional right to be present at a hearing
during which the supervised-release term was imposed. As already noted, though, since
Edwards filed his briefs in this case, we held in Denson that “the First Step Act does not require
district courts to hold a hearing with the defendant present before ruling on a defendant’s motion
for a reduced sentence under the Act.” 963 F.3d at 1082.
                                                13